DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “the organic insulating layer” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the organic insulating layer” in line 9.  There is insufficient antecedent basis for this limitation in the claim. It is also unclear if “the insulating layer” in lines 11 and 14 are inorganic insulating layers or organic insulating layers. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. US 2017/0262109.

    PNG
    media_image1.png
    602
    937
    media_image1.png
    Greyscale

Regarding claim 1, Choi et al. Fig. 3B discloses a display device comprising: 
a substrate 100 including a display area and a peripheral area surrounding the display area; 

a common power supply wire disposed on the peripheral area and including a first conductive layer 213b and a second conductive layer 720a on the first conductive layer; 
wherein at least a portion of the insulating layer 130 is between the first conductive layer and the second conductive layer. 
Regarding claim 2, Choi et al. Fig. 3B discloses the display device of claim 1, wherein the insulating layer comprises an inorganic insulating material [0075].  
Regarding claim 3, Choi et al. Fig. 3B discloses the display device of claim 1, 15wherein the first conductive layer 213b and the second conductive layer 720a are electrically connected to each other through a contact opening in the insulating layer 130.  
Regarding claim 4, Choi et al. Fig. 3B discloses the display device of claim 1, further comprising: 
a thin film transistor 210 disposed on the display area and a pixel electrode 310 connected to the 20thin film transistor, wherein the insulating layer 130 is disposed to cover the thin film transistor 210.  
Regarding claim 5, Choi et al. Fig. 3B discloses the display device of claim 4, wherein the thin film transistor includes a semiconductor layer 211, a gate electrode 213, and an 25electrode layer 215 connected to the semiconductor layer 211, wherein the insulating layer 130 is in contact with the electrode layer 215.  
claim 6, Choi et al. Fig. 3B discloses the display device of claim 5, further comprising: 
an organic insulating layer 730 disposed on the insulating layer 130, 30wherein the organic insulating layer covers at least a portion of the second conductive layer 720a.  
Regarding claim 11, Choi et al. Fig. 3B discloses the display device of claim 5, wherein the first conductive layer 213b includes the same material as the electrode layer 215 [0099].  


Allowable Subject Matter
Claims 7-10, 12, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record neither anticipates nor renders obvious in combination with the remaining elements, “an organic insulating layer disposed on the insulating layer, 30wherein the organic insulating layer covers at least a portion of the second conductive layer and further comprising: a third conductive layer on the organic .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898